[Cite as Liberatore v. Castorani, 2021-Ohio-1684.]


STATE OF OHIO                     )                       IN THE COURT OF APPEALS
                                  )ss:                    NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

ANTHONY M. LIBERATORE                                     C.A. No.   20CA011609

        Appellant

        v.                                                APPEAL FROM JUDGMENT
                                                          ENTERED IN THE
SHARON L. CASTORANI, et al.                               COURT OF COMMON PLEAS
                                                          COUNTY OF LORAIN, OHIO
        Appellee                                          CASE No.   16 JG 48893

                                 DECISION AND JOURNAL ENTRY

Dated: May 17, 2021



        TEODOSIO, Judge.

        {¶1}     Appellant, Anthony Liberatore (“Father”), appeals from a judgment of the Lorain

County Court of Common Pleas, Juvenile Division, that denied his motion to vacate the court’s

prior order that placed his minor child in the legal custody of his cousin (“Cousin”) and her

husband. This Court affirms.

                                                     I.

        {¶2}     Father and Sharon Castorani (“Mother”) are the biological parents of L.L., born

May 20, 2010. Mother and Father were not married but lived together for several years until they

ended their relationship during 2015.

        {¶3}     On June 15, 2016, Father filed a complaint, seeking to allocate parental rights and

responsibilities. He attached his own affidavit in which he stated that Mother had a serious

substance abuse problem, had been exhibiting “dangerous behavior[,]” and that she was “incapable
                                                 2


of adequately parenting the minor child[.]” The same day, Father moved for, and was granted,

emergency temporary custody of the child.

       {¶4}    On August 30, 2016, Cousin and her husband moved to intervene in this case. They

also filed a “MOTION FOR TEMPORARY ORDERS,” which explicitly requested temporary and

“permanent” custody of the child. L.L. was later placed in the temporary custody of Cousin and

her husband, with the agreement of Father, who was then represented by counsel.

       {¶5}    The record would later reflect that, at that time, Father was in drug treatment in lieu

of conviction for committing theft-related felony offenses in Cuyahoga County. For the next

several months, the parties proceeded with settlement negotiations. During that period, Father

expressed his hope to regain custody of L.L. in the future, after he was able to achieve and maintain

sobriety.

       {¶6}    On April 28, 2017, however, Father’s counsel filed a motion to withdraw because

his communications with Father had broken down. With supporting documentation from Father’s

criminal case, counsel informed the court that Father was incarcerated for recently violating the

terms of his treatment in lieu of conviction. Father had been terminated from the diversion

program, was convicted of several offenses, and would be committed to an in-patient drug

treatment facility as soon as a bed became available. The trial court granted counsel’s motion to

withdraw on May 3, 2017.

       {¶7}    On June 5, 2017, the parties appeared before the trial court for a settlement

conference. Father appeared without counsel. Although Father argues on appeal that he requested

a continuance to obtain new counsel, the record does not reflect any request for a continuance by

him. Father makes other procedural arguments that are also unsupported by the record but are not

relevant to the disposition of this appeal.
                                                  3


        {¶8}   At the hearing, the trial court asked Father about whether he understood that he

could have another attorney represent him, and Father responded, “I do understand, yes.” When

the court asked Father whether he desired to represent himself and proceed with the settlement

hearing that day, Father answered, “Yes, Your Honor.”

        {¶9}   Father further responded on the record that he understood that the case was before

the trial court on his motion for custody of L.L. as well as the motion of Cousin and her husband

for legal custody of the child. Father stated that he had come to an agreement with the parties

about the custody of L.L. He identified the proposed judgment given to the trial judge, including

his signature on page five, as reflecting the agreement of the parties to place L.L. in the legal

custody of Cousin and her husband.

        {¶10} The same day, June 5, 2017, the trial court journalized a five-page “JUDGEMENT

ENTRY” that included Father’s signature on page five. The judgment entry stated that the parties

had reached an agreement to place L.L. in the sole custody of Cousin and her husband and that

such a placement was in the child’s best interest. The judgment entry further “ordered, adjudged

and decreed” that Cousin and her husband were “the sole residential and legal custodians” of L.L.

and that Father and Mother “shall have visitation as attached and fully incorporated as exhibit A.”

No one appealed from that judgment.

        {¶11} Father later hired new counsel. On October 15, 2018, more than 16 months after

the legal custody judgment, Father filed a motion to vacate the June 5, 2017 judgment “for lack of

jurisdiction.” The trial court later explained that it would construe the motion as one filed pursuant

to Civ.R. 60(B). Following a hearing, during which the parties presented oral arguments on the

motion, the trial court denied Father’s motion to vacate. Father appeals and raises one assignment

of error.
                                                  4


                                                 II.

                                   ASSIGNMENT OF ERROR

       THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT DID NOT
       VACATE ITS JUDGMENT OF JUNE 5, 2017.

       {¶12} Father’s sole assignment of error is that the trial court erred in denying his motion

to vacate the June 2017 judgment placing L.L. in the legal custody of Cousin and her husband. At

the hearing on Father’s motion to vacate, the trial court and the parties addressed Father’s

arguments, many of which attacked the propriety of the 2017 legal custody judgment. Father’s

challenges to the legal custody judgment, however, were issues that should have been raised

through a timely appeal from that judgment but were not. The trial court had no authority to

reconsider the merits of its 2017 legal custody judgment, nor could it grant Civ.R.60(B) relief on

grounds that could have been, but were not, raised through a timely appeal from that judgment.

Pitts v. Ohio Dept. of Transp., 67 Ohio St.2d 378, 380 (1981); State ex rel. McGrath v. McClelland,

133 Ohio St.3d 337, 2012-Ohio-4782, ¶ 2.

       {¶13} On appeal, the parties again focus many of their arguments on the propriety of the

legal custody judgment, which is not the judgment appealed in this case. Father appeals from the

trial court’s 2019 judgment denying his motion to vacate the 2017 legal custody judgment.

Consequently, this Court is without jurisdiction to address the overall propriety of the trial court’s

2017 legal custody judgment. The scope of our review is confined to whether the trial court erred

in denying Father’s motion to vacate that judgment.

       {¶14} A trial court has limited authority to vacate a final judgment. Civ.R. 60(B) provides

that “[t]he procedure for obtaining any relief from a judgment shall be by motion as prescribed in

these rules.” Ohio’s Rules of Civil Procedure specifically limit relief from final judgments to

motions “by means of Civ.R. 50(B) (motion notwithstanding the verdict), Civ.R. 59 (motion for a
                                                   5


new trial), and Civ.R. 60(B) (motion for relief from judgment).” Pitts, 67 Ohio St.2d at 380.

Father did not file a motion for judgment notwithstanding the verdict or for a new trial. Instead,

he filed a motion to vacate the judgment, which the trial court construed as one filed under Civ.R.

60(B).

         {¶15} To prevail on a motion for relief from judgment pursuant to Civ.R. 60(B), Father

was required to demonstrate: (1) he had a meritorious defense or claim to present if relief is

granted; (2) he was entitled to relief under one of the grounds stated in Civ.R. 60(B)(1) through

(5); and (3) the motion was made within a reasonable time. GTE Automatic Electric, Inc. v. ARC

Industries, Inc., 47 Ohio St.2d 146 (1976), paragraph two of the syllabus. Civ.R. 60(B) provides

specific grounds for relief, which include: “(1) mistake, inadvertence, surprise or excusable

neglect; (2) newly discovered evidence * * * ; (3) fraud * * * ; (4) the judgment has been satisfied

* * *, or it is no longer equitable that the judgment should have prospective application; or (5) any

other reason justifying relief from the judgment.” Grounds qualifying under the 60(B)(5) catchall

provision must be given a narrow application, and the grounds for its use should be “substantial.”

Caruso-Ciresi, Inc. v. Lohman, 5 Ohio St.3d 64, 66 (1983).

         {¶16} The trial court stated that it would construe Father’s motion as one filed pursuant

to Civ.R. 60(B), but Father did not argue or demonstrate that his motion satisfied any of the

requirements of Civ.R. 60(B). Instead, Father’s motion and his argument at the hearing were

premised on his assertion that the trial court’s 2017 legal custody judgment was void because it

was entered by a trial court lacking subject matter jurisdiction. Because subject matter jurisdiction

goes to the power of the court to hear the merits of a case, it may be challenged at any time. United

States v. Cotton, 535 U.S. 625, 630 (2002); State ex rel. Tubbs Jones v. Suster, 84 Ohio St.3d 70,

75 (1998). It is a “condition precedent to the court’s ability to hear the case. If a court acts without
                                                6


jurisdiction, then any proclamation by that court is void.” Id.; Patton v. Diemer, 35 Ohio St.3d 68

(1988), paragraph three of the syllabus.

       {¶17} A Civ.R. 60(B) motion for relief from judgment applies to judgments that are

voidable, but a common law motion to vacate is the appropriate means by which to challenge a

void judgment. State ex rel. DeWine v. 9150 Group, L.P., 9th Dist. Summit No. 25939, 2012-

Ohio-3339, ¶ 7. A trial court has inherent authority to vacate a void judgment, such as one that

was rendered by a court lacking subject matter jurisdiction. Patton at paragraphs three and four

of the syllabus. “Therefore, a common law motion to vacate a void judgment need not meet the

standards applicable to a Civ.R. 60(B) motion.” 9150 Group, L.P at ¶ 7.

       {¶18} Father’s arguments in the trial court and on appeal, however, fail to demonstrate

that the trial court lacked subject matter jurisdiction over this legal custody case. Jurisdiction

fundamentally concerns a court’s constitutional or statutory power to adjudicate a case and

“‘encompasses jurisdiction over the subject matter and over the person.’” State v. Rue, Slip

Opinion No. 2020-Ohio-6706, ¶ 13, quoting Pratts v. Hurley, 102 Ohio St.3d 81, 2004-Ohio-1980,

¶ 11. Article IV, Section 4(A) of the Ohio Constitution provides that “[t]here shall be a court of

common pleas and such divisions thereof as may be established by law serving each county of the

state.” Article IV, Section 4(B) further provides that “[t]he courts of common pleas and divisions

thereof shall have such original jurisdiction over all justiciable matters * * * as may be provided

by law.” The Ohio Supreme Court has interpreted this language to mean that the subject matter

jurisdiction of Ohio’s common pleas courts is defined by statute. Ohio High School Athletic Assn.

v. Ruehlman, 157 Ohio St.3d 296, 2019-Ohio-2845, ¶ 7.

       {¶19} R.C. 2151.23 defines the subject matter jurisdiction of Ohio’s juvenile courts.

Under R.C. 2151.23(A)(2), the Lorain County Juvenile Court has subject matter jurisdiction
                                                   7


“[s]ubject to [exceptions not applicable to Lorain County], to determine the custody of any child

not a ward of another court of this state[.]” Father invoked the trial court’s subject matter

jurisdiction under this provision when he filed his complaint in this case, as L.L. was not a ward

of any other court. Cousin and her husband later sought to intervene in the case and to obtain legal

custody of L.L. Although Father points to the fact that they did not cite R.C. 2151.23 and referred

to legal custody as “permanent” custody, he has failed to demonstrate that either of those alleged

shortcomings affected the trial court’s subject matter jurisdiction in this case.

        {¶20} Instead, Father’s argument about the juvenile court lacking “jurisdiction” focuses

on whether the trial court’s “exercise” of its jurisdiction in this case was proper. In addition to

subject matter and personal jurisdiction, a third category of “jurisdiction” applies to the trial court’s

authority to exercise its jurisdiction over a particular case. In Pratts, supra, at ¶ 12, the Ohio

Supreme Court recognized that this third category of jurisdiction “encompasses the trial court’s

authority to determine a specific case within that class of cases that is within its subject matter

jurisdiction.”

        {¶21} Although a lack of subject matter jurisdiction will render a trial court’s judgment

void, “lack of jurisdiction over the particular case merely renders the judgment voidable.” (Internal

quotations omitted). Id., quoting State v. Parker, 95 Ohio St.3d 524, 2002-Ohio-2833, ¶ 22 (Cook,

J., dissenting), quoting State v. Swiger, 125 Ohio App.3d 456, 462 (9th Dist.1998). Consequently,

any challenge to the propriety of the trial court’s exercise of its jurisdiction must be raised on direct

appeal from that judgment and is not cognizable in a collateral attack such as a motion to vacate

that judgment. See Pratts at ¶ 31-32; Swiger at 465.

        {¶22} Father cites to this Court’s decision in In re C.W., 9th Dist. Lorain Nos.

16CA011044, 17CA011162, and 17CA011165, 2018-Ohio-5265, in which this Court addressed
                                                  8


the appellant’s argument about whether the trial court had exceeded its authority to exercise

jurisdiction over that case. This Court ultimately concluded that there had been no “exercise” of

jurisdiction by the trial court because it did not enter a judgment on the parties’ settlement. Id. at

¶ 29-30.

       {¶23} In addition to factual differences in the underlying trial court case, In re C.W. is

distinguishable from this appeal because it involved a direct appeal from a purported

custody/visitation judgment, which authorized this Court to delve into the appellant’s argument

about whether the trial court improperly exercised its jurisdiction. In this appeal, Father is not

challenging the trial court’s exercise of its jurisdiction through a direct appeal. Instead, he has

appealed from the trial court’s denial of his motion to vacate. Therefore, even if Father could

demonstrate an improper exercise of jurisdiction by the trial court, that issue cannot be raised

through a collateral attack on the trial court’s 2017 legal custody judgment. See Pratts, 2004-

Ohio-1980, at ¶ 32.

       {¶24} Consequently, Father has failed to demonstrate that the trial court erred in denying

his motion to vacate the 2017 legal custody judgment. Father’s assignment of error is overruled.

                                                 III.

       {¶25} Father’s assignment of error is overruled. The judgment of the Lorain County

Court of Common Pleas, Juvenile Division, is affirmed.

                                                                                 Judgment affirmed.




       There were reasonable grounds for this appeal.
                                                 9


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     THOMAS A. TEODOSIO
                                                     FOR THE COURT



HENSAL, P. J.
SUTTON, J.
CONCUR.


APPEARANCES:

JAMES V. BARILLA, Attorney at Law, for Appellant.

JEFFREY S. BROWN, Attorney at Law, for Appellee.

SHARON L. CASTORANI, pro se, Appellee.